WOLFE, Chief Justice
(concurring).
I concur but desire to state my reasons why I think Mrs. Madsen is not entitled to any of the proceeds which have been and which will be received from the Peterson contract.
Mr. Richard W. Madsen orally agreed to convey the property in dispute to the respondent corporation in 1937 at which time the latter paid him the purchase price and went into possession. There being part performance of that oral contract, the executor of Mr. Madsen’s estate cannot plead the statute of frauds as a bar to the respondent’s action. However, Mrs. Madsen was not a party to the oral agreement which her husband made with the respondent nor did she at any time agree, either orally or in writing, to convey the property to the respondent. Not only was she not a party to any agreement with the respondent, but the trial court found in its finding of fact no. 10 that:
“* * * neither at the time of the execution of the Peterson contract on or about June 6, 1946, nor at any time prior thereto did defendant, LaReta C. Madsen, know that Madsonia Realty Company had or claimed any right, title or interest in or to the aforesaid property; that at no time did either Richard W. Madsen, personally, nor *352did any agent, officer or employee of Madsonia Realty Company, take any step whatsoever to put said LaReta C. Madsen on notice of any claim or interest by the said corporation.” (Italics added.)
The only contract which Mrs. Madsen entered into with regard to the property was the Peterson contract, wherein she and her husband agreed to convey the property to the Petersons for $16,500. Mrs. Madsen, however, was not a joint owner of the property. The only interest which she had therein was her inchoate statutory right of dower. The purpose of her joining in the Peterson contract was to relinquish that right. When a wife joins in a contract to sell realty owned entirely by her husband for the purpose of relinquishing her statutory right of dower, she acquires no interest in the proceeds of the sale. In re Brown’s Estate, 140 Or. 615, 14 P.2d 1107; In re McBride’s Estate, 253 Mich. 305, 235 N.W. 166; Marshall v. Reed, 237 Mich. 336, 211 N.W, 637.
Mrs. Madsen has no interest in the proceeds by virtue of being bequeathed by her husband one-third of his personalty. The balance due upon the Peterson contract at the time of Mr. Madsen’s death belongs not to his estate, but to the respondent corporation to whom he sold the property in 1937.
Nor does she have any statutory dower in the proceeds. As has been pointed out, all moneys paid or to be paid by the Petersons under the contract belong to the respondent. But even if the proceeds did belong to the decedent, they are personalty in which the statutes of this state give a widow no dowable interest.
HENEIOD, J., not participating.
CEOCKETT, J., having disqualified himself, did not participate.